
	
		II
		111th CONGRESS
		2d Session
		S. 3384
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2010
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To direct the General Accountability Office to conduct a
		  full audit of hurricane protection funding and cost estimates associated with
		  post-Katrina hurricane protection.
	
	
		1.Audit of hurricane protection
			 funding and cost estimates
			(a)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Government
			 Accountability Office, in coordination with the National Academy of
			 Engineering, shall conduct and submit to Congress a full audit of hurricane
			 protection funding and cost estimates associated with post-Katrina hurricane
			 protection.
			(b)PurposesThe purposes of the audit shall be—
				(1)to identify the causes for the
			 extraordinary miscalculations in cost estimates of damage caused by Hurricane
			 Katrina that were completed before the date of enactment of this Act;
				(2)to conduct an analysis of resources
			 available and work required with respect to hurricane protection funding and
			 post-Katrina hurricane protection; and
				(3)to identify strategies to replenish
			 reprogrammed funding from out-year work to immediate needs.
				
